C. A. 7th Cir. Motion of petitioners to suggest that the Court invite the Solicitor General to present the views of the United States denied. Motions of American *1036Iron & Steel Institute, National Association of Manufacturers, and Chamber of Commerce of the United States for leave to file briefs as amici curiae granted. The Solicitor General is invited to file a brief in this case expressing the views of the United States.,
Justice White took no part in the consideration or decision of these motions and this order.